UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 04-7231




IN RE:   GEORGE ANTHONY DEMPSEY,




                                                       Petitioner.




                 On Petition for Writ of Mandamus.
                        (CA-03-2890-9-20BG)


Submitted:   September 16, 2004      Decided:   September 24, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


George Anthony Dempsey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          George Anthony Dempsey petitions for writ of mandamus,

alleging the district court has unduly delayed acting on his

petition filed under 28 U.S.C. § 2241 (2000).    He seeks an order

from this court directing the district court to act.   We find there

has been no undue delay in the district court.         Accordingly,

although we grant Dempsey’s motion for leave to proceed in forma

pauperis, we deny the mandamus petition.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                   PETITION DENIED




                              - 2 -